NOS. 12-22-00252-CR
                                            12-22-00253-CR
                                            12-22-00254-CR

                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE:                                                   §

RAYMOND LEE BURNS, JR.,                                  §        ORIGINAL PROCEEDING

RELATOR                                                  §

                                        MEMORANDUM OPINION
                                            PER CURIAM
        Raymond Lee Burns, Jr., acting pro se, filed this original proceeding to challenge
Respondent’s failure to rule on his “Motion for Arrest of Judgment.” 1 The motion in Relator’s
appendix is dated September 9, 2022. 2
        “If a party properly files a motion with the trial court in a criminal case, the court has a
ministerial duty to rule on the motion within a reasonable time after the motion has been
submitted to the court for a ruling or after the party has requested a ruling.” In re Gomez, 602
S.W.3d 71, 73 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding). Assuming Relator’s
motion was properly filed and called to Respondent’s attention, Respondent has possibly been
aware of the motion for only a short time. See In re Dong Sheng Huang, 491 S.W.3d 383, 385-
86 (Tex. App.—Houston [1st Dist.] 2016, orig. proceeding) (“Filing a request for a ruling is

        1
         Respondent is the Honorable Edwin Klein, Judge of the 420th District Court in Nacogdoches County,
Texas. The State of Texas is the Real Party in Interest.
         2
           This Court previously dismissed Relator’s appeal of his convictions for want of jurisdiction and likewise
dismissed his appeal of an order denying several motions. See Burns v. State, No. 12-22-00036-CR, 2022 WL
868784 (Tex. App.—Tyler Mar. 23, 2022, no pet.) (per curiam) (mem. op., not designated for publication); Burns v.
State, No. 12-18-00363-CR, 2019 WL 210822 (Tex. App.—Tyler Jan. 16, 2019, pet. ref’d) (per curiam) (mem. op.,
not designated for publication).
insufficient to call the matter to the judge's attention because a judge may be unaware of the
request. Instead, the party demanding a ruling must set its request either for submission or a
hearing”). Accordingly, a reasonable time for responding to Relator’s request for a ruling has
not passed. See In re Ramos, 598 S.W.3d 472, 474 (Tex. App.—Houston [14th Dist.] 2020, orig.
proceeding) (judge had been aware of motion for judgment nunc pro tunc approximately five
months      before     appellate     court     opinion;       thus,   judge   did   not   rule   on   motion
within reasonable time); see also In re Sayyed, No. 05-20-00195-CV, 2020 WL 6074117, at *3
(Tex. App.—Dallas Oct. 15, 2020, orig. proceeding) (mem. op. on reh’g) (at time of October
2020 opinion, respondent had learned of the motion on July 1, 2020; thus, reasonable time for
ruling had not passed).
         Accordingly, we conclude Relator has not shown an entitlement to mandamus relief. We
deny the petition for writ of mandamus.
Opinion delivered September 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)

                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        SEPTEMBER 30, 2022

                                        NO. 12-22-00252-CR



                                  RAYMOND LEE BURNS, JR.,
                                         Relator
                                           V.

                                       HON. EDWIN KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Raymond Lee Burns, Jr.; who is the relator in appellate cause number 12-22-00252-CR and the
defendant in trial court cause number F1219203, formerly pending on the docket of the 420th
Judicial District Court of Nacogdoches County, Texas. Said petition for writ of mandamus
having been filed herein on September 14, 2022, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                     3
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        SEPTEMBER 30, 2022

                                        NO. 12-22-00253-CR



                                  RAYMOND LEE BURNS, JR.,
                                         Relator
                                           V.

                                       HON. EDWIN KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Raymond Lee Burns, Jr.; who is the relator in appellate cause number 12-22-00253-CR and the
defendant in trial court cause number F1219204, formerly pending on the docket of the 420th
Judicial District Court of Nacogdoches County, Texas. Said petition for writ of mandamus
having been filed herein on September 14, 2022, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     4
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        SEPTEMBER 30, 2022

                                        NO. 12-22-00254-CR



                                  RAYMOND LEE BURNS, JR.,
                                         Relator
                                           V.

                                       HON. EDWIN KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Raymond Lee Burns, Jr.; who is the relator in appellate cause number 12-22-00254-CR and the
defendant in trial court cause number F1219205, formerly pending on the docket of the 420th
Judicial District Court of Nacogdoches County, Texas. Said petition for writ of mandamus
having been filed herein on September 14, 2022, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     5